          Case 2:17-cv-01709-JLR Document 95 Filed 05/08/20 Page 1 of 1




       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE



        DANIEL ESPINOZA,                             JUDGMENT IN A CIVIL CASE

                            Plaintiff,               CASE NO. C17-1709JLR

              v.

        THE CITY OF SEATTLE, et al.,

                            Defendants.



        Jury Verdict. This action came before the court for a trial by jury. The issues
        have been tried and the jury has rendered its verdict.

 X      Decision by Court. This action came to consideration before the court. The
        issues have been considered and a decision has been rendered.

     THE COURT HAS ORDERED THAT

     Defendants the City of Seattle and Thomas Mahaffey’s motion for summary judgment

(Dkt. # 75) is GRANTED. (See 5/1/20 Order (Dkt. # 94).) Accordingly, the court enters

judgment in favor of Defendants the City of Seattle and Thomas Mahaffey and against

Plaintiff Daniel Espinoza, and dismisses the case with prejudice.

        Filed this 8th day of May, 2020.

                                            WILLIAM M. MCCOOL

                                            Clerk of Court

                                            s/ Ashleigh Drecktrah
                                            Deputy Clerk
